Citation Nr: 1413265	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) due to a service-connected disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964 and from July 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at an April 2013 video-conference hearing.  At the hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the Virtual VA paperless claims processing system.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, service-connected disabilities  prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been approximated.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disorders, primarily PTSD prevents him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.  The Board will accord the benefit of the doubt to the Veteran and grant the claim. 
Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU have been met throughout the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD disorder was rated as 70 percent disabling effective November 2008; his service-connected hearing loss disability was rated as 10 percent disabling effective November 2009; and his tinnitus disorder has been rated as 10 percent disabling effective May 2008.  See August 2009 Rating Decision and January 2010 Rating Decision.  The Veteran's current combined rating is 80 percent.  See 38 C.F.R. § 4.25. 

Although several medical and counseling statements are of record, the Board finds that they together with the testimony adduced at the April 2013 hearing, place the evidence in approximate balance between that favoring and against the claim. The benefit of the doubt will be accorded to the Veteran and the claim is granted. 



ORDER

Entitlement to total disability based on individual unemployability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


